Exhibit 10.2
 
CONFIDENTIALITY, DEVELOPMENT AND NON-INTERFERENCE AGREEMENT
 
THIS AGREEMENT (“Confidentiality Agreement,” and together with the Employment
Agreement (the “Employment Agreement”) entered into on the date hereof by and
between INX Inc., a Delaware corporation with principal offices at 11757 Katy
Freeway, Houston, Texas 77079 (“Company”), and James H. Long, an individual
residing at 910 Alkire Lake Drive, Sugar Land, TX  77478 (“Employee”), together
the “Agreements”) is by and between the Company and Employee and is effective
November 3, 2010.
 
In consideration of Employee’s continued employment by Company and any
additional compensation or benefits that Company may now or from time to time
bestow upon Employee, Employee and Company agree as follows:
 
1. Company Shall Provide Confidential Information. To the extent necessary to
perform his or her duties hereunder, Company shall provide to, and Employee will
have, access to pertinent Confidential Information (defined below) of Company.
 
2. Employees Who Sell Company’s Products and Services. In the event Employee
deals, in any way, with Company’s customers, Employee agrees that the empathy,
rapport and goodwill (collectively “goodwill”) he develops with Company’s
customers are extremely valuable and necessary for the sale(s) of Company’s
products and services to such customers and shall be deemed to be protectable
and proprietary interests of Company and not of Employee.
 
3. Company’s Confidential Information. Employee agrees that all of Company’s
Confidential Information, whatever its nature and/or form and whether obtained
by Employee orally, by observation, by exposure to customers or other persons,
from written materials or otherwise, shall at all times be the exclusive and
confidential property of Company and shall be at all times regarded, treated and
protected as such by Employee in accordance with the Agreements. Further,
Employee agrees that Company’s Confidential Information shall be deemed to have
been provided by Company to Employee, in confidence, irrespective of whether or
not Company provided same to Employee or whether prepared, discovered, developed
or contributed to, wholly or in part, by Employee or any other individual or
entity during Employee’s employment with Company or prior to such employment
with Company. Employee agrees that such Confidential Information is not only the
proprietary and protectable property of Company, but that it shall be treated
and kept as secret by Employee at all times and any unauthorized use and/or
disclosure of same, or any part thereof, will constitute a breach(es) of the
Agreements and will constitute a breach(es) of Employee’s fiduciary duty to
Company regarding the Confidential Information and will constitute a breach(es)
of the confidential relationship between Company and Employee regarding the
Confidential Information. Employee agrees that all of Company’s Confidential
Information, including but not limited to, the specific items listed in this
Section 3, below, is not known to Company’s competitors and such competitors do
not use such specific information in their business. Employee further agrees
that none of the specific items listed in this Section 3, below, are matters of
public knowledge or of general knowledge in the industry in which Company
conducts its business; Employee agrees that none of such specific items are
readily ascertainable by any competitor of Company by reasonable and ordinary
means; Employee agrees that Company’s Confidential Information is proprietary
to, about or created by Company and gives Company some competitive business
advantage or the opportunity of obtaining such advantage. Employee agrees that
the unauthorized disclosure or use of Company’s Confidential Information will be
detrimental to the interests of Company. Employee agrees that Company’s
Confidential Information is not typically disclosed by Company to, or known by
third parties who are not employed by Company. Employee agrees that Company’s
Confidential Information also includes, but is not limited to, information known
by Employee to be considered confidential by Company, or from all the relevant
circumstances considered confidential by Company, or from all the relevant
circumstances should reasonably be assumed by Employee to be confidential and
proprietary to Company. Employee agrees that Company utilizes continuing and
effective means of preserving the secrecy of its Confidential Information, such
as, but not limited to, having its Employees enter into confidentiality
agreements such as this Confidentiality Agreement, provided, however, that
failure to mark any document “confidential,” or with word(s) of similar import,
shall not affect the confidential nature of such document or the information
contained therein. Employee agrees that Company’s Confidential Information,
which may be written, oral or otherwise, includes, but is not limited to:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Work product resulting from or related to work or projects performed or to
be performed for Company or for customers or clients of Company, including but
not limited to data bases, drafts and other non-public written documents, the
interim and final lines of inquiry, hypotheses, research and conclusions related
thereto and the methods, processes, procedures, analyses, techniques and audits
used in connection therewith;
 
(b) Computer software of any type or form in any stage of actual or anticipated
research and development, including but not limited to programs and program
modules, routines and subroutines, processes, algorithms, design concepts,
design specifications (design notes, annotations, documentation, flowcharts,
coding sheets, and the like), source codes, object codes and load modules,
programming, program patches and system designs;
 
(c) Information relating to the Company’s proprietary rights prior to any public
disclosure thereof, including but not limited to the nature of the proprietary
rights, production data, technical and engineering data, test data and test
results, the status and details of research and development of products and
service, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including, without limitation, patents, copyrights
and trade secrets);
 
(d) Internal Company personnel and financial information, lists or other
documents which identify vendor names and other vendor information (including
vendor characteristics, services and agreements), information concerning the
identification and nature of goods or services provided by vendors, purchasing
and internal cost information, internal service and operational manuals, and the
manner and methods of conducting Company’s business;
 
(e) Business, marketing and development plans, price and price discounting
policies and practices, price and cost data, price and fee amounts, pricing and
billing policies, quoting procedures, marketing techniques and methods of
obtaining business, forecasts and forecast assumptions and volumes, and future
plans and potential strategies of Company which have been or are being
discussed;
 
(f) Names, lists or compilations of customers or clients and their
representatives, contracts and their contents and parties, customer or client
services, and the type, quantity, specifications and contents of products and
services purchased, leased, licensed or received by customers or clients of
Company;
 
(g) Information provided to Company by any individual or entity;
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Contracts with, or developed by Company for use with customers, agents,
vendors of Company, or any other individual or entity, including without
limitation, the terms and conditions thereof;
 
(i) Any and all materials printed by or for Company and utilized by Company in
any manner in the conduct of its business;
 
(j) All information generated by computer software utilized by Company in the
conduct of its business;
 
(k) Company’s computer data bases and any information going into or coming out
of Company’s computers;
 
(l) Information concerning Company’s customers, including but not limited to
customer identity, customer needs and products and/or services requirements,
specific products and quantities of same purchased by customers, specific prices
paid for Company’s products and services by customers, specific quantities of
Company’s products and services purchased by customers, commissions paid on the
sales made to customers, payment history of customers, identification of and all
information concerning the buyers (purchasing agents) employed by the customers,
histories of customer purchases, all notes or memoranda containing any customer
information, and all information concerning customers, customer lists (which
shall be deemed to mean any printed material containing, relating to or
referring to any customer or customer information), price books, prices, price
lists, price calculations, i.e., any information having to do with the prices
Company charges its customers for Company’s products; and
 
(m) Any and all information concerning Company’s personnel, whether sales or
in-house personnel; any and all information concerning commissions and/or other
compensation and/or bonuses paid to Employees; any and all information
concerning the effectiveness of, volume of sales made by, and profitability of
sales made by each Company Employee responsible for making sales; Company’s
sales strategies, sales procedures, promotion of sales and sales proposals
and/or bids and/or any information concerning Company’s solicitation for and
sales of its products and services; general price lists, special price lists,
e.g., for “national accounts” or other favored customer accounts; all other
information and/or data relating in any manner to Company and/or its business
which is learned of and/or which comes into the possession of Employee and/or
any other Company employee while employed by Company; all information utilized
by Employee and/or any other Company employee while employed by Company,
irrespective of when or through what or whom learned of. Company’s Confidential
Information also includes, but is not limited to, information that Employee
would not have learned of but for his employment by Company.
 
Employee agrees that each, every and all of the above listed specific items of
Company’s Confidential Information are and shall be deemed trade secrets in
accordance with the definitions of trade secrets stated in comment b to the
Restatement (First) of Torts § 757 (“Restatement”) and the Uniform Trade Secrets
Act (“UTSA”). Employee further agrees that such trade secrets are and shall be
deemed to be Company’s Confidential Information. Employee agrees that such
Confidential Information shall be protectable by Company as its trade secret(s)
and/or confidential information notwithstanding that, technically, any given
specific item of Confidential Information, at issue, may not satisfy the
definition(s) of trade secrets as stated above or as contained in the
Restatement or UTSA. Employee agrees that it is the intent of the Agreements and
is the intent of Employee, and in light of the consideration paid by Company to
Employee for his entering into the Agreements, that the Agreements shall be
fully enforceable and the specific items of Confidential Information as stated
herein shall be protectable by injunctive relief, among other remedies, even
though such items do not rise to the dignity of trade secret(s) as defined by
the Restatement, UTSA or by any other law(s) of the State of Texas. Confidential
Information shall not include information publicly known other than as a result
of a disclosure by Employee in breach of the Agreements. The phrase “publicly
known” shall mean readily accessible to the public, or others engaged in the
industry(ies) in which Company engages, in a written publication and shall not
include information which is only available by a substantial searching of the
published literature or information the substance of which must be pieced
together from a number of different publications and sources, or by focused
searches of literature guided by Confidential Information. The burden of proving
that information is not confidential or secret shall be on the party asserting
such exclusion.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Covenants of Employee. As a consequence of Employee’s acquisition or
anticipated acquisition of Confidential Information, Employee will occupy a
position of trust and confidence with respect to Company’s affairs and business.
Employee acknowledges that Company’s Confidential Information is/are valuable,
special and unique assets of Company, which Company uses in its business to
obtain competitive advantage over its competitors that do not know or use such
information. In view of the foregoing and of the consideration being provided to
Employee by Company for the execution of the Agreements, Employee agrees that it
is reasonable and necessary that Employee make the following covenants. Employee
does hereby covenant and agree as follows:
 
(a) That he will at all times keep in strict confidence, and will not, either
directly or indirectly (other than in the regular course of Company’s business),
copy, transfer, make known, divulge, reveal, furnish, make available for use,
disclose, publish, make available to others, misappropriate or use, at any time,
any of Company’s Confidential Information; and
 
(b) That he will safeguard all of Company’s Confidential Information at all
times so that it is not exposed to, or taken by, unauthorized persons, and
Employee shall exercise his best efforts at all times to assure such
Confidential Information’s safekeeping, confidentiality and secrecy; and
 
(c) That the prohibitions against Employee regarding Company’s Confidential
Information contained in this Section 4, include but are not limited to,
disclosing the fact that any similarity exists between the Confidential
Information and information independently developed by any third party, and
Employee understands that such similarity does not excuse Employee from abiding
by his or her covenants or other obligations under the Agreements.
 
(d) That the prohibitions against Employee’s use, copying or transfer of
Confidential Information includes, but is not limited to, selling, licensing or
otherwise exploiting, directly or indirectly, any products or services
(including data bases, written documents and software in any form) which embody
or are derived from Confidential Information, or exercising judgment in
performing analyses based upon knowledge of Confidential Information.
 
(e) That the Employment Agreement is incorporated herein by reference for all
pertinent purposes and such Employment Agreement and all of its terms and
provisions shall be ancillary to this Confidentiality Agreement and shall be
deemed a part hereof and shall be enforceable hereunder separate and distinct
from its enforceability as a separate agreement, e.g., it shall be enforceable
as a separate and distinct agreement as well as being enforceable as a part
hereof and shall be deemed to be ancillary to this Confidentiality Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Return of Confidential Material. Employee shall turn over to Company all
originals and copies of materials containing Confidential Information in the
Employee’s possession, custody, or control upon request or upon termination of
the Employee’s employment with Company. Upon termination of his employment with
Company, Employee agrees to attend a termination interview with one of Company’s
executive officers to confirm turnover of such materials and to discuss any
questions Employee may have about his continuing obligations under the
Agreements.
 
6. Inventions. Any and all inventions, products, discoveries, improvements,
copyrightable works, trademarks, service marks, ideas, processes, formulae,
methods, designs, techniques or trade secrets (collectively hereinafter referred
to as “Inventions”) made, developed, conceived or resulting from work performed
by Employee (alone or in conjunction with others, during regular hours of work
or otherwise) while Employee is employed by Company and which may be directly or
indirectly useful in, or related to, the business of Company (including ,without
limitation, research and development activities of Company), or which are made
using any equipment, facilities, Confidential Information, materials, labor,
money, time or other resources of Company, shall be promptly disclosed by
Employee to one of Company’s executive officers, and shall be deemed
Confidential Information for purposes of the Agreements, and shall be Company’s
exclusive property. Employee shall, upon Company’s request, execute any
documents and perform all such acts and things which are necessary or advisable
in the opinion of Company to cause issuance of patents to, copyrights for, or
otherwise obtain recorded protection of rights to intellectual property for,
Company with respect to Inventions that are to be Company’s property under this
Section, or to transfer to and vest in Company full and exclusive right, title
and interest in and to such Inventions; provided, however, that the expense of
securing any such protection of right to Inventions shall be borne by Company.
In addition, Employee shall, at Company’s expense, assist Company in any proper
manner in enforcing any inventions that are to be or become Company’s property
hereunder against infringement by others. Employee shall keep confidential and
will hold for Company’s sole use and benefit any invention that is to be
Company’s exclusive property under this Section for which full recorded
protection of right has not been or cannot be obtained.
 
7. Non-Interference With Company’s Employees. During Employee’s employment with
Company, and for a period of 18 months immediately following Employee’s
termination (voluntary or otherwise), Employee shall not, directly or
indirectly: (a) induce, or aid others to induce, any Company employee to
terminate his or her employment with Company; (b) induce any Company employee to
do, or not do, as the case may be, anything which violates his oral or written
employment agreement with Company; (c) hire, attempt to hire, contact or solicit
with respect to hiring any employee of Company. Moreover, in recognition of the
status of the compensation and effectiveness of Company employees as
Confidential Information, Employee shall not solicit or aid others to solicit
Company employees for, or offer to them, competitive employment. Additionally,
Employee agrees not to interfere with the business of Company in any manner
including, without limitation, inducing any consultant or independent contractor
to terminate or modify such person’s relationship with Company. For purposes of
this Section 7, “Employee” shall be deemed to mean agents, servants,
representatives and other individuals having an employer/employee relationship
with Company or who had such a relationship with Company within the 12 months
preceding the commencement of the restricted activities of Employee as stated
above.
 
8. Employee’s Certification. Employee HEREBY CERTIFIES THAT:
 
(A) EMPLOYEE RECEIVED A COPY OF THIS CONFIDENTIALITY AGREEMENT AND THE
EMPLOYMENT AGREEMENT FOR REVIEW AND STUDY BEFORE HE WAS ASKED TO EXECUTE THEM;
 
 
 

--------------------------------------------------------------------------------

 
 
(B) EMPLOYEE HAS READ SUCH AGREEMENTS CAREFULLY;
 
(C) EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY BEFORE HE EXECUTED SUCH AGREEMENTS
TO ASK QUESTIONS ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF SUCH
AGREEMENTS AND THAT IF HE ASKED SUCH QUESTIONS HE RECEIVED COMPLETE AND
SATISFACTORY ANSWERS TO SAME;
 
(D) EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW THIS
CONFIDENTIALITY AGREEMENT AND THE EMPLOYMENT AGREEMENT WITH AN ATTORNEY OF HIS
CHOICE;
 
(E) EMPLOYEE UNDERSTANDS WHAT HIS RIGHTS ARE UNDER THE AGREEMENTS AS WELL AS HIS
OBLIGATIONS, ESPECIALLY THE ANCILLARY COVENANTS; AND
 
(F) EMPLOYEE HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF SUCH
AGREEMENTS AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.
 
IN WITNESS WHEREOF, Employee herewith affixed his hand and Company has caused
this Confidentiality Agreement to be executed by a duly authorized officer, all
on the day and year below mentioned.
 

   
Employee:
         
Date: November 3, 2010
By:
/s/ James H. Long       James H. Long, an individual  

 

   
Company:
         
Date: November 3, 2010
By:
/s/ Larry Lawhorn      
Larry Lawhorn
     
Controller and Chief Accounting Officer
         

 
 